IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CHANTERRIA ROBERTS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
        Appellant,                      DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-1361

STATE OF FLORIDA,

        Appellee.

_____________________________/

Opinion filed July 21, 2014.

An appeal from the Circuit Court for Leon County.
Dawn Caloca-Johnson, Judge.

Nancy A. Daniels, Public Defender; Nicole A. Bamberski and Steven L. Seliger,
Assistant Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

        The appellant’s conviction and sentence are affirmed in this Anders 1 appeal,

but we remand for correction of the statute citation in the written judgment that

reflects the appellant was convicted under section 784.03(2), Florida Statutes

1
    Anders v. California, 386 U.S. 738 (1967).
(2013). Instead, she was convicted under section 784.045(1)(b), Florida Statutes

(2013), aggravated battery on a pregnant victim, a second-degree felony.

      AFFIRMED, but REMANDED to correct the statute citation in the

judgment.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.




                                        2